PER CURIAM.
Defendant pled guilty to felony stealing, § 570.030, RSMo 1994. Pursuant to a plea bargain, the trial court sentenced him as a persistent offender to ten years imprisonment. It then suspended execution and placed him on probation. Later, that probation was revoked.
Defendant appeals the denial of his Rule 24.035 motion without an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The motion court’s judgment is affirmed pursuant to Rule 84.16(b).